                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


ANEURY R. T. M.,                                         HON. JOHN MICHAEL VAZQUEZ

                 Petitioner,
                                                                      Civil Action
 v.                                                               No. 18-14908 (JMV)

CHARLES GREEN,
                                                                       OPINION
                 Respondent.


VAZQUEZ, District Judge:

I.      INTRODUCTION

        Presently before the Court is Petitioner’s § 2241 habeas corpus petition challenging his

ongoing immigration detention since March 16, 2018 (the “§ 2241 Petition”). (DE 1.) By way of

that pleading, Petitioner requests that this Court order “a constitutionally adequate, individualized

[bond] hearing before an impartial adjudicator at which the Government bears the burden of

establishing that Petitioner’s continued detention is justified[.]” (Id. at 12.) For the reasons stated

herein, the petition is granted.

II.     BACKGROUND

        Petitioner is a native and citizen of the Dominican Republic. (See, e.g., DE 5-1 at Ex. A.)

He arrived in the United States on June 12, 1996 as a lawful permanent resident. (Id.) On March

4, 2016, Petitioner was convicted in New Jersey Superior Court of robbery, in violation of N.J.S.A.

§ 2C:15-1A(2). (Id.) On March 16, 2018, at the completion of Petitioner’s sentence for that

conviction, he was taken into custody by the United States Department of Homeland Security

(“DHS”). (Id. at Ex. E.) Petitioner has been detained by immigration authorities ever since. At

the outset, it bears noting that Petitioner has, at all times throughout this period, been held pursuant
to 8 U.S.C. § 1226(c); this is due to his robbery conviction and in light of the fact that he has never

been subject to a “final” order of removal. See Leslie v. Att’y Gen., 678 F.3d 265, 268-270 (3d

Cir. 2012).

       Respondent (hereinafter, the “Government”) concedes that Petitioner has never received a

bond hearing during the pendency of his “mandatory detention under § 1226(c)[.]” (See, e.g., DE

5 at 5.) The record likewise reflects that Petitioner’s lone request for a custody redetermination

on the mandatory nature of his detention, e.g., that he is in fact eligible to be released on bond, was

denied by Immigration Judge (“IJ”) Mirlande Tadal May 3, 2018. (DE 5-1 at Ex. G.)

       Petitioner filed his § 2241 Petition on or about October 12, 2018. (DE 1.) The Government

filed its relevant answer to the same on December 3, 2018. (DE 5.) Petitioner filed his formal

reply on December 28, 2018 (at DE 6), followed by additional supplemental filings on January 10,

2019 (at DE 7), April 29, 2019 (at DE 9), and July 1, 2019 (at DE 10). The Government filed a

sur-reply responding to the December 28th and January 10th filings on January 30, 2019. (DE 8.)

III.   ANALYSIS

       Under 28 U.S.C. § 2241(c), habeas relief may be extended to an immigration detainee who

“is in custody in violation of the Constitution or laws or treaties of the United States.” Id. at §

2241(c)(3). As noted, Petitioner has, since March 16, 2018, been subject to mandatory detention

pursuant to 8 U.S.C. § 1226(c). 1 At issue here is whether Petitioner’s 16-plus months of




1
  Under § 1226(c), “[t]he Attorney General shall take into custody any alien” who is inadmissible
or deportable on the basis of enumerated categories of crimes and terrorist activities. 8 U.S.C. §
1226(c)(1). By its terms, § 1226(c) does not entitle detainees to a bond hearing. Release is
authorized “only if the Attorney General decides . . . that release of the alien from custody is
necessary” for witness-protection purposes “and the alien satisfies the Attorney General that the
alien will not pose a danger to the safety of other persons or of property and is likely to appear for
any scheduled proceeding.” Id. § 1226(c)(2).



                                                  2
                           2
immigration detention          has become unreasonably prolonged as to render that detention

unconstitutional.

           The Supreme Court first considered the constitutionality of prolonged detention pursuant

to § 1226(c) in Demore v. Kim, 538 U.S. 510 (2003). The Demore Court determined that the

statute was facially constitutional as “[d]etention during removal proceedings is a constitutionally

permissible part of that process.” Id. at 531. In reaching this conclusion, the Supreme Court noted

that in most cases detention under the statute lasted only a month and a half and that even in cases

where an appeal was taken to the BIA, detention pursuant to § 1226(c) lasted an average of four

months, indicating that detention under the statute was often brief and had a defined beginning and

end point at the conclusion of removal proceedings. Id. at 529. Because the Demore Court found

the statute constitutional, it rejected the petitioner’s challenge even though he had spent a period

of approximately six months in detention. Id. at 530. Thus, after Demore it was clear that detention

for less than six months was insufficient to support an as-applied challenge to detention under the

statute.

           In Diop v. ICE/Homeland Sec., 656 F.3d 221 (3d Cir. 2011), the Third Circuit considered

whether a petitioner was entitled to a bond hearing nearly three years into his detention under §

1226(c). Id. at 223-26. The Third Circuit held that he was, notwithstanding that provision’s lack

of any such requirement. “[W]hen detention becomes unreasonable,” the court reasoned, “the Due

Process Clause demands a hearing, at which the Government bears the burden of proving that

continued detention is necessary to fulfill the purposes of the detention statute.” Id. at 233. The

Third Circuit noted that Demore emphasized that “mandatory detention pursuant to § 1226(c) lasts



2
  The Court’s review of ICE’s detainee records indicates that Petitioner is currently confined at
Bergen County Jail in Hackensack, New Jersey.



                                                  3
only for a ‘very limited time’ in the vast majority of cases,” and concluded that the result in Demore

“may well have been different” if the petitioner’s detention had been “significantly longer than the

average.” Diop, 656 F.3d at 233-34 (quoting Demore, 538 U.S. at 529 & n.12). The Third Circuit

thus interpreted § 1226(c) to “contain[] an implicit limitation of reasonableness: the statute

authorizes only mandatory detention that is reasonable in length.” Id. at 235. Beyond that point

– which can be determined only by a “fact-dependent inquiry,” id. at 233 – the statute “yields to

the constitutional requirement that there be a further, individualized, inquiry into whether

continued detention is necessary to carry out the statute’s purpose,” id. at 235. The circuit court’s

interpretation of § 1226(c) relied in part on Zadvydas v. Davis, 533 U.S. 678 (2001), in which the

Supreme Court “read an implicit limitation into” 8 U.S.C. § 1231(a)(6) – which governs detention

of aliens who have already been ordered removed – so that it “d[id] not permit indefinite

detention.” Id. at 689.

       The Third Circuit again applied Diop’s reasonableness requirement in Chavez-Alvarez v.

Warden York Cty. Prison, 783 F.3d 469 (3d Cir. 2015). There, the circuit court held that because

the petitioner’s year-long detention under § 1226(c) had become unreasonable, he was entitled to

a bond hearing where the government would bear the burden of “produc[ing] individualized

evidence that Chavez-Alvarez’s continued detention was or is necessary.” Chavez-Alvarez, 783

F.3d at 474, 478. As in Diop, that conclusion resulted from the Third Circuit’s “use of a balancing

framework [that] makes any determination on reasonableness highly fact-specific.” Id. at 474.

       The Supreme Court’s decision in Jennings v. Rodriguez, 138 S. Ct. 830 (2018), however,

overruled Diop’s statutory interpretation of 8 U.S.C. § 1226(c). Jennings rejected the conclusion

that § 1226(c) contains an implicit reasonableness limitation. Id. at 846-47. The Supreme Court

noted that in Demore, it distinguished § 1226(c) from § 1231(a)(6) (the statute at issue in




                                                  4
Zadvydas). See id. at 846. While detention under § 1231(a)(6) lacks a “definite termination point,”

§ 1226(c) authorizes detention only until the conclusion of removal proceedings. Id. (quoting

Demore, 538 U.S. at 529). Jennings holds that “§ 1226(c) mandates detention of any alien falling

within its scope and that detention may end prior to the conclusion of removal proceedings only if

the alien is released for witness-protection purposes.” Id. at 847 (internal quotation marks

omitted). Jennings, however, did not address the constitutionality of § 1226(c); the Supreme Court

instead remanded to the Ninth Circuit to decide that question in the first instance. Id. at 851.

Jennings therefore, says the Third Circuit, “[does] not call into question [its] constitutional holding

in Diop that detention under § 1226(c) may violate due process if unreasonably long.” Borbot v.

Warden Hudson Cty. Corr. Facility, 906 F.3d 274, 277-78 (2018).

       In sum, the constitutional holdings of Diop and Chavez-Alvarez call for a “fact-dependent

inquiry requiring an assessment of all of the circumstances of any given case,” to determine

whether detention without an individualized hearing is unreasonable. Diop, 656 F.3d at 234; see

also Chavez-Alvarez, 783 F.3d at 475 n. 7 (explaining “the highly fact-specific nature” of the

balancing framework).       Under this approach, district courts must determine whether an

individual’s detention has crossed the “reasonableness” threshold, thus entitling him to a bond

hearing. Again, the reasonableness of detention depends on the facts of the detainee’s individual

case. See Diop, 656 F.3d at 232-33 (noting that the inquiry into whether detention has become

unreasonable “will necessarily be a fact-dependent inquiry that will vary depending on individual

circumstances” and “declin[ing] to establish a universal point at which detention will always be

considered unreasonable”). And at the point detention becomes unreasonable, there must be a

bond hearing “at which the Government bears the burden of proving that continued detention is

necessary to fulfill the purposes of the detention statute.” Id. at 233. In that respect, the Third




                                                  5
Circuit held in Chavez-Alvarez that, in the absence of bad faith by the criminal alien, 3 his or her

detention without a bond hearing will often become unreasonable by the one-year mark. See

Chavez-Alvarez, 783 F.3d at 478 (“[B]eginning sometime after the six-month timeframe

considered by Demore, and certainly by the time [the alien] had been detained for one year, the

burdens to [the alien’s] liberties outweighed any justification for . . . detain[ing] him without bond

to further the goals of the statute.”).

        In evaluating the reasonableness of detention pursuant to § 1226(c) under the foregoing

standard, this Court considers the dilatory actions of the Government, if any, and the bona fides of

the detainee’s challenge to his removal. Id. at 477. Moreover, as the length of detention grows,

the Court may also consider whether the facility for the civil immigration detention is meaningfully

different from a penal institution for criminal detention. See id. at 478 (“[W]e cannot ignore the

conditions of confinement. Chavez-Alvarez is being held in detention at the York County Prison

with those serving terms of imprisonment as a penalty for their crimes. Among our concerns about

deprivations to liberties brought about by section 1226(c) is the reality that merely calling a

confinement ‘civil detention’ does not, of itself, meaningfully differentiate it from penal measures.

. . . As the length of the detention grows, the weight given to this aspect of his detention

increases.”).




3
  See Chavez-Alvarez, 783 F.3d at 476 (“An argument could be made that aliens who are merely
gaming the system to delay their removal should not be rewarded with a bond hearing that they
would not otherwise get under the statute.”); but see K.A. v. Green, No. 18-3436, 2018 WL
3742631, at *3 (D.N.J. Aug. 7, 2018) (“While it remains true following Jennings that ‘aliens who
are merely gaming the system to delay their removal should not be rewarded with a bond hearing
that they would otherwise not get under the statute,’ Chavez-Alvarez, 783 F.3d at 476, it also
remains true that those aliens who are merely pursuing the remedies available to them in good faith
should not be penalized for pursuing their legal rights.”).



                                                  6
        Here, Petitioner has now been detained under § 1226(c) for 16-plus months without a bond

hearing.      His detention now exceeds the one-year threshold that the Third Circuit found

constitutionally suspect in Chavez-Alvarez, 783 F.3d at 477. Furthermore, there is no evidence

that Petitioner is challenging his removal in bad faith. Finally, the Court recognizes that Petitioner

has been held in the county jails of New Jersey under conditions similar to those used to house

persons accuses of serious crimes. Given these factual circumstances, the Court finds that due

process requires that Petitioner be provided an individualized bond hearing “at which the

Government bears the burden of proving that continued detention is necessary to fulfill the

purposes of the detention statute.” Diop, 656 F.3d at 233; accord Thomas C. A. v. Green, No. 18-

1004, 2018 WL 4110941, at *5 (D.N.J. Aug. 29, 2018) (ordering bond hearing for § 1226(c)

detainee who had been detained for 15 months); K.A. v. Green, No. 2:18-cv-3436 (JLL), 2018 WL

3742631, at *4 (D.N.J. Aug. 7, 2018) (finding that petitioner’s 19-month detention under § 1226(c)

“absent a bond hearing, [had become] so unreasonable as to amount to an arbitrary deprivation of

liberty.”).

IV.     CONCLUSION

        For the reasons stated above, the Court will grant Petitioner’s § 2241 Petition. An

immigration judge shall therefore be required to provide Petitioner with a bond hearing within

twenty-one (21) days, at which the Government bears the burden of showing that Petitioner is

either a danger to the community or a flight risk. An appropriate Order accompanies this Opinion.


August 5, 2019                                        s/ John Michael Vazquez
Date                                                  JOHN MICHAEL VAZQUEZ
                                                      United States District Judge




                                                  7
